DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II, i.e. claims 7-9 & 13, in the reply filed on September 30, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, (pp 1. Lines 28-29) of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2017/0050035).

1.  A system for remote assessment of a patient (e.g., Fig 5), comprising: a first device (e.g., via the disclosed remote device, 540) associated to a physician, a second device associated to the patient (e.g., via the disclosed system 210/413), wherein the second device comprises is connected to a camera that is configured to acquire an optical image or a sequence of optical images of at least a portion of the patient (e.g., via the disclosed patient feedback device that captures useful information via a camera to capture an image), a medical device associated to the patient (e.g., via the disclosed modulation device 212), wherein the second device is configured to communicate with the medical device, and wherein the medical device is configured to be programmed via the second device (e.g., via the disclosed therapy controller 413), wherein the first device is further configured to communicate with the second device and/or with a service center (e.g., via the disclosed wireless telemetry link 523), and wherein the second device is configured to be at least temporarily controlled via the first device, wherein the second device is configured to acquire data indicative of at least one physiological parameter or of several physiological parameters of the patient (e.g., via the disclosed patient feedback device, that is integrated with the therapy controller, wherein said data comprises the optical image or the sequence of optical images, and wherein the first device and/or the second device and/or the external server is configured to analyze said optical image or sequence of optical images to determine at least one or several of the following physiological parameters: a perspiration of the patient: a degree of eye opening of the patient; a dilation of the pupils of the patient; a state of a focus of the eyes of the patient, a posture of the patient (e.g., via the disclosed posture sensor); the number and/or length of wrinkle lines of the face of the patient or a quantity derived therefrom {e.g., [0060]-[0061], [0074]-[0075], [0082]-[0085], [0089]-[0090] & (Figs 2-5)}.

5. The system according to claim 1, wherein the medical device is an implantable medical device that is configured to be implanted into the patient (e.g., [0062]-[0063] & [0074]).

6. The system according to claim 1, wherein the medical device is configured for neurostimulation of the patient (e.g., [0062]-[0063] & [0074]).

7.  The system according to claim 1, wherein the first device and/or the second device and/or the external server is configured to calculate a score using said at least one physiological parameter or said several physiological parameters (e.g., via the disclosed incoming inputs converted into programming instructions/rules, [0109]-[0111] & [0115]-[0116]).

8. The system according to claim 7, wherein calculation of the score comprises calculation of a weighted sum (e.g., via the disclosed use of the programmed algorithm that determines the optimal stimulation parameters based specific programmable settings, [0104]-[0105]).

9. The system according to claim 7, wherein said score is a measure for a physiological state of the patient [0109]-[0111] & [0115]-[0116]).

10. A method for remote assessment of a patient according to claim 1, wherein data indicative of at least one physiological parameter several physiological parameters of the patient is acquired by the second device, wherein said data comprises an optical image or a sequence of optical images of at least a portion of the patient, and wherein the optical image or the sequence of optical images is analyzed by the first device and/or the second device and/or the external server so as to determine at least one or several of the following physiological parameters: a perspiration of the patient; a degree of eye opening of the patient; a dilation of the pupils of the patients; a state of a focus of the eyes of the patient, a posture of the patient; the number and/or length of wrinkle lines of the face of the patient or a quantity derived therefrom (e.g., [0060]-[0061] & [0074]-[0076]).

13. The method according to claim 10, wherein a score is calculated using said at least one parameter or said several parameters by means of the first device and/or the second device and/or the external server, wherein particularly said score is a measure for a physiological state of the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792